Dissenting Opinion by
Mr. Chief Justice Bell :
A Judge of the Family Division of the Philadelphia Court of Common Pleas, sitting as a magistrate, discharged a 17-year-old juvenile who was charged *325with murder and aggravated assault and battery. He and his companion entered the tavern, each of them carrying a gun. The Judge discharged the defendant, in spite of the fact that there was an eyewitness, namely, the bartender, who was shot and wounded by Riggins just after Riggins’s companion had shot and killed a man named Posey, who was a patron in the tavern. The Commonwealth’s appeal was quashed by the majority because it was interlocutory, in spite of the fact that a prima facie case of murder by Riggms and Ms partner was made out by the Commonwealth. The Commonwealth has the option to appeal or to rearrest Riggins and take him before another Judge, seeking to have him held for the grand jury, but this, and in some other cases, is impractical.
Gaskins Case, 430 Pa. 298, 305, 244 A. 2d 662, citing five recent Pennsylvania cases, is directly in point and holds* that if the Commonwealth establishes a prima facie case of defendant’s guilt of murder by a juvenile, the magistrate or Judge or the Court hearing the proceeding must hold the juvenile for Court, and failure to do so entitles the Commonwealth to an appeal to the Supreme Court of Pennsylvania.
For these reasons, I vigorously dissent.

 With only one Judge dissenting.